DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 14 April 2021.

Regarding Previous Rejection Under 35 USC § 103
Applicant’s arguments [Pages 6-9] with respect to rejection of claims 1, 5, 7, 9, 18 and 19, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).

Regarding independent claim 1, on pages 6-7, Applicants argue that Milne fails to teach, “receiving one of an audible signal and a visual signal emitted by a vehicle”.
Newly found reference Duncan discloses a system [Fig. 2], where user device 402 receives sounds from vehicle 404, thus user device 402 alerts user of imminent accident [Paragraph 21].

Regarding independent claim 9, on pages 7-8, Applicants argue that Milne fails wherein the individual detection system is operable for segmenting the vulnerable road user from an image, identifying the vulnerable road user, and tracking the vulnerable road user to detect the impending impact event”.
Newly found reference Anderson discloses a system [Fig. 4A], where sensor 120 and camera 110 identifies user 200 from images and tracks the user about the accident [Paragraphs 40, 78].

Regarding dependent claims 5 and 18, on page 8, Applicants argue that Milne fails to teach, “alerting a… system of the vehicle to the impending impact event”.
Newly found reference Chen discloses a system [Fig. 1] where not only a user is notified of an impending incident but the user notifying a vehicle about it [Paragraph 46].

Regarding dependent claims 7 and 19, on page 8, Applicants argue that Milne fails to teach “illumination of a light for alerting user”.
The Examiner respectfully disagrees with the Applicants’ arguments as a person having ordinary skills in the art would recognize that the visual device disclosed in Milne would implement different ways of visualization to alert the user such as lights [Paragraphs 52-54, 57, 60, 62-65, 126].

Therefore, in view of the above reasons, the Examiner maintains the rejections.

Claim Status
Claims 1-4, 9, 15, 17, 18-20 have been amended. Thus, claims 1-20 are 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Milne (US Patent Application Publication No. 2016/0292997) in view of Duncan et al. (US Patent Application Publication No. 2015/0109149).

Regarding claim 1, Milne teaches a device (Fig. 1), comprising:
a signal [receiver] operable for receiving a signal emitted by a vehicle (user 110, via device 104, receives a signal from an approaching vehicle 106 [Paragraphs 52-54, 57, 60, 62-65, 126]);
a [signal processor] in communication with the signal receiver and operable for identifying the signal as being associated with an impending impact event between the vehicle and a user associated with the device and issuing a local user alert signal (the signal received by the user is to alert about an imminent accident [Paragraphs 52-54, 57, 60, 62-65, 126]); and
a local user [alert generator] coupled to the signal processor and operable for delivering a local user alert to the user associated with the device, wherein the local user alert comprises one or more of an audible alert, a visual alert, and a haptic alert (hence, the user receives notifications and alert on the device 104 so that the user pay attention and avoid the accident [Paragraphs 52-54, 57, 60, 62-65, 126]).
Although not explicitly recited as “receiver, processor, generator”, a person having ordinary skills in the art would recognize that the disclosed system in Milne actually comprises this type of modules for the reception, processing, and generation of the alerts, for the purpose of implementing the disclosed system by hardware.
However, Milne does not explicitly mention [receiving] one of an audible signal and a visual.
Duncan teaches, in a similar field of endeavor of vehicle systems, the following:
[receiving] one of an audible signal and a visual (Duncan discloses a system [Fig. 2], where user device 402 receives sounds from vehicle 404, thus user device 402 alerts user of imminent accident [Paragraph 21]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle system (as taught by Milne) by receiving audible or visual signals (as taught by Duncan) for the purpose of maintaining awareness of surroundings (Duncan – Paragraph 19).

Regarding claim 3, Milne further teaches the device of claim 1, wherein the signal further is a non-audible signal (it is disclose that any type of signals are comprised for communicating the alert to the user, including non-audible signals [Paragraphs 71-73]).

Regarding claim 6, Milne further teaches the device of claim 1, wherein the signal processor is further operable for interrupting one or more of audio being broadcast by the device to the user, noise- cancellation being performed by the device, and imagery being broadcast by the device to the user such that the local user alert may be received by the user without distraction (audio or visual display are altered when the user is notified about the imminent accident [Paragraphs 52-54, 57, 60, 62-65, 126]).

Regarding claim 7, Milne further teaches the device of claim 1, further comprising an illumination device coupled to the device operable for illuminating responsive to the local user alert signal (audio or visual display are altered when the user is notified about the imminent accident; hence a person having ordinary skills in the art would recognize that the visual device disclosed in Milne would implement different ways of visualization to alert the user such as lights [Paragraphs 52-54, 57, 60, 62-65, 126]).

Regarding claim 8, Milne further teaches the device of claim 1, wherein the device comprises one of microphone-equipped headphones, sensor-equipped headphones, noise-canceling headphones, a mobile phone, a smart watch, a dedicated carry-able device, a dedicated wearable device, and a pet collar (device 104).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Milne (US Patent Application Publication No. 2016/0292997) in view of Duncan et al. (US Patent Application Publication No. 2015/0109149) and further in view of Patel (US Patent Application Publication No. 2019/0279503).

Regarding claim 2, the combination of Milne in view of Duncan teaches all the limitations recited in claim 1.
However, the combination of Milne in view of Duncan does not explicitly mention wherein the signal is an audible signal and the signal processor is operable for identifying the signal as being associated with the impending impact event based one or more of a frequency composition of the audible signal, a decibel level of the audible signal, and a duration of the audible signal.
Patel teaches, in a similar field of endeavor of vehicle systems, the following:
wherein the signal is an audible signal and the signal processor is operable for identifying the signal as being associated with the impending impact event based one or more of a frequency composition of the audible signal, a decibel level of the audible signal, and a duration of the audible signal (it is disclosed a system where, for determining certain incidents, received audio signals are firstly analyzed based on intensity, frequencies, decibels [Paragraphs 37-39]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle system (as taught by Milne) by receiving audible or visual signals (as taught by Duncan) by receiving and analyzing audio signals (as taught by Patel) for the purpose of providing other alternatives to determine imminent accidents (Patel – Paragraph 3).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Milne (US Patent Application Publication No. 2016/0292997) in view of Duncan et al. (US Patent Application Publication No. 2015/0109149) and further in view of Barth (US Patent Application Publication No. 2017/0213435).

Regarding claim 4, the combination of Milne in view of Duncan teaches all the limitations recited in claim 1.
However, the combination of Milne in view of Duncan does not explicitly mention wherein the signal is a visual signal and the signal processor is operable for identifying the signal as being associated with the impending impact event based one or more of a pattern of the visual signal, an intensity of the visual signal, and a duration of the visual signal.
Barth teaches, in a similar field of endeavor of vehicle systems, the following:
wherein the signal is a visual signal and the signal processor is operable for identifying the signal as being associated with the impending impact event based one or more of a pattern of the visual signal, an intensity of the visual signal, and a duration of the visual signal (it is disclosed a system where, for determining certain incidents, received visual signals are firstly analyzed based on patterns of the visual signals [Paragraph 27]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle system (as taught by Milne) by receiving audible or visual signals (as taught by Duncan) by .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Milne (US Patent Application Publication No. 2016/0292997) in view of Duncan et al. (US Patent Application Publication No. 2015/0109149) and further in view of Chen (US Patent Application Publication No. 2021/0006956).

Regarding claim 5, the combination of Milne in view of Duncan teaches all the limitations recited in claim 1.
However, the combination of Milne in view of Duncan does not explicitly mention wherein the signal processor is further operable for alerting a pedestrian safety system of the vehicle to the impending impact event via a communications link of the device.
Chen teaches, in a similar field of endeavor of vehicle systems, the following:
wherein the signal processor is further operable for alerting a pedestrian safety system of the vehicle to the impending impact event via a communications link of the device (Chen discloses a system [Fig. 1] where not only a user is notified of an impending incident but the user notifying a vehicle about it [Paragraph 46]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle system (as taught by Milne) by receiving audible or visual signals (as taught by Duncan) by alerting a vehicle of the incident (as taught by Chen) for the purpose of improving mistaken .

Claims 9, 11, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Milne (US Patent Application Publication No. 2016/0292997) in view of Anderson et al. (US Patent Application Publication No. 2018/0233048).

Regarding claim 9, this claim is rejected as applied to claim 1 (regarding the similar scope).
However, Milne does not explicitly mention wherein the individual detection system is operable for segmenting the vulnerable road user from an image, identifying the vulnerable road user, and tracking the vulnerable road user to detect the impending impact event.
Anderson teaches, in a similar field of endeavor of vehicle systems, the following:
wherein the individual detection system is operable for segmenting the vulnerable road user from an image, identifying the vulnerable road user, and tracking the vulnerable road user to detect the impending impact event (Anderson discloses a system [Fig. 4A], where sensor 120 and camera 110 identifies user 200 from images and tracks the user about the accident [Paragraphs 40, 78]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle system (as taught by Milne) by segmenting the vulnerable user from images (as taught by Anderson) for the purpose of avoiding false warnings (Anderson – Paragraph 9).

Regarding claims 11, 13, 14, these claims are rejected as applied to claims 3, 6, 8.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Milne (US Patent Application Publication No. 2016/0292997) in view of Anderson et al. (US Patent Application Publication No. 2018/0233048) and further in view of Patel (US Patent Application Publication No. 2019/0279503).

Regarding claim 10, this claim is rejected as applied to claim 2.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Milne (US Patent Application Publication No. 2016/0292997) in view of Anderson et al. (US Patent Application Publication No. 2018/0233048) and further in view of Barth (US Patent Application Publication No. 2017/0213435).

Regarding claim 12, this claim is rejected as applied to claim 4.

Claims 15-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Milne (US Patent Application Publication No. 2016/0292997) in view of Duncan et al. (US Patent Application Publication No. 2015/0109149) and further in view of Anderson et al. (US Patent Application Publication No. 2018/0233048).


Regarding claim 15, this claim is rejected as applied to the combination of claims 1 and 9.

Regarding claim 16, this claim is rejected as applied to claim 1.

Regarding claim 17, Milne further teaches the method of claim 16, wherein the signal comprises one or more of the audible signal, the non-audible signal, and the visual signal (at least audible and not audible signals are considered [Paragraphs 65, 73]).

Regarding claims 19 and 20, these claims are rejected as applied to claims 7 and 8.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Milne (US Patent Application Publication No. 2016/0292997) in view of Duncan et al. (US Patent Application Publication No. 2015/0109149) and further in view of Anderson et al. (US Patent Application Publication No. 2018/0233048) and Chen (US Patent Application Publication No. 2021/0006956).

Regarding claim 18, this claim is rejected as applied to claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708.  The examiner can normally be reached on 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

July 5, 2021
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633